If a jury were now to be allowed, you must go through the same routine as if you had taken out a writ.
Notice must be given to plead and prepare for trial; for the trial by jury would be a mockery if a man were not allowed time and means to prepare for that trial. The shortest method that could be taken in such a case as this, and preserve the trial by jury, would be to direct that notice should be given of the motion. Upon return of the notice, agreeably to the time allowed in ordinary cases to prepare for trial, the case must stand over until the court afterwards.
The legislature intended a summary process, and *Page 338 
as we cannot effectuate that intent, and pursue the Constitution, I am willing that the motion should be overruled, which was accordingly done. HUMPHREYS and POWEL, JJ., agreeing therein.